Order entered February 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00133-CV

                          GREGORY B. BATEN TRUST, Appellant

                                                 V.

BRANCH BANKING AND TRUST COMPANY AND RICHARD W. HEATH, Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-08390

                                            ORDER
       Based on the record before us, we GRANT appellant’s February 4, 2014 motion for

extension of time to file notice of appeal. Appellant’s February 4, 2014 notice of appeal is

considered timely for jurisdictional purposes.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE